DETAILED ACTION

Claim Objections
1.	Claim 6 is objected to because it depends on a canceled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6, 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matamura et al, U.S. Patent Application Publication No. 2021/0091739 (hereinafter Matamura) in view of Sakai, U.S. Patent Application Publication No. 2012/0328126 (hereinafter Sakai).
	Regarding claim 1, Matamura discloses a system for controlling the gain of an input signal in an audio signal amplifier, comprising:
	a user-operable gain control; 
	at least one analog circuit element and at least one digital circuit element, wherein the analog and digital circuit elements together are configured to modify the gain of the input signal in response to the user-operable gain control (see Figure 5); and

	
	Further regarding claim 1, Matamura does not clearly teach that gain step consists of a plurality of discrete gain steps. All the same, Sakai discloses that the gain step consists of a plurality of discrete gain steps (see Figure 6). Therefore, it would have been obvious to one of ordinary skill in the art to modify Matamura wherein the gain step consists of a plurality of discrete gain steps as taught by Sakai. This modification would have improved the system’s convenience by providing an audio apparatus having an improved S/N ratio as suggested by Sakai. 

	Regarding claim 2, Matamura as modified by Sakai discloses the claimed feature.

	Regarding claim 3, Matamura as modified by Sakai discloses the claimed feature.  

Regarding claim 6, Matamura as modified by Sakai discloses the claimed feature.  

Regarding claim 7, Matamura as modified by Sakai discloses the claimed feature.  

Regarding claim 18, see Figure 5 of Matamura. 
Regarding claim 19, see paragraph 0045 of Matamura.

4.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matamura combined with Sakai in further view of Chapman et al, U.S. Patent Application Publication No. 2014/0033900 (hereinafter Chapman).
	Regarding claim 9, the combination of Matamura and Sakai does not teach the user-operable gain control comprises a physical control member and a virtual control member, wherein the physical and virtual members have matching appearances. All the same, Chapman discloses that the user-operable gain control comprises a physical control member and a virtual control member, wherein the physical and virtual members having matching appearances (see paragraph 0051). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Matamura and Sakai wherein the physical and virtual members having matching appearances as taught by Chapman. This modification would have improved the system’s flexibility by allowing for different control members as suggested by Chapman. 

. 

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matamura combined with Sakai in further view of Odom, U.S. Patent No. 5,740,260 (hereinafter Odom).
	Regarding claim 8, the combination of Matamura and Sakai does not teach that the user-operable gain control is a continuous control. All the same, Odom discloses this feature (see column 5). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Matamura and Sakai wherein the user-operable gain control is a continuous control as taught by Odom. This modification would have improved the system’s flexibility by transmitting a large block of control data over a range of values as suggested by Odom. 

Response to Arguments
6.	Applicant’s arguments have been considered but are deemed to be moot in view of the new grounds of rejection.

Allowable Subject Matter
7.	Claims 20 and 21 are allowed while claims 4 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion 
8.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.




Olisa Anwah
Patent Examiner
March 16, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652